
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1422
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Family and Medical Leave Act
		  of 1993 to clarify the eligibility requirements with respect to airline flight
		  crews. 
	
	
		1.Short titleThis Act may be cited as the
			 Airline Flight Crew Technical
			 Corrections Act.
		2.Leave requirement for airline flight
			 crews
			(a)Inclusion of Airline flight
			 crewsSection 101(2) of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding
			 at the end the following:
				
					(D)Airline Flight Crews
						(i)DeterminationFor purposes of determining whether an
				employee who is a flight attendant or flight crewmember (as such terms are
				defined in regulations of the Federal Aviation Administration) meets the hours
				of service requirement specified in subparagraph (A)(ii), the employee will be
				considered to meet the requirement if—
							(I)the employee has worked or been paid for
				not less than 60 percent of the applicable total monthly guarantee, or the
				equivalent, for the previous 12-month period, for or by the employer with
				respect to whom leave is requested under section 102; and
							(II)the employee has worked or been paid for
				not less than 504 hours (not counting personal commute time or time spent on
				vacation leave or medical or sick leave) during the previous 12-month period,
				for or by that employer.
							(ii)FileEach employer of an employee described in
				clause (i) shall maintain on file with the Secretary (in accordance with such
				regulations as the Secretary may prescribe) containing information specifying
				the applicable monthly guarantee with respect to each category of employee to
				which such guarantee applies.
						(iii)DefinitionIn this subparagraph, the term
				applicable monthly guarantee means—
							(I)for an employee described in clause (i)
				other than an employee on reserve status, the minimum number of hours for which
				an employer has agreed to schedule such employee for any given month;
				and
							(II)for an employee described in clause (i) who
				is on reserve status, the number of hours for which an employer has agreed to
				pay such employee on reserve status for any given month,
							as established in the applicable
				collective bargaining agreement or, if none exists, in the employer's
				policies..
			(b)Calculation of leave for airline flight
			 crewsSection 102(a) of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding
			 at the end the following:
				
					(5)Calculation of leave for airline flight
				crewsThe Secretary may
				provide, by regulation, a method for calculating the leave described in
				paragraph (1) with respect to employees described in section
				101(2)(D).
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
